Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by John R. Elmborg, and
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that John R. Elmborg, Blue Rapids, Kansas, in several conservatorship estates failed, neglected and refused to file accountings or failed to furnish as a part of an accounting information required by the court as a condition to approval of accountings, and by reason thereof violated the following rules of the Code of Professional Responsibility: DR 1-102 (A) (6), DR 6-101 (A) (3), and DR 9-102 (B) (3) and (4) (214 Kan. lxxv, Ixxxyii, and xcii), and
Whereas, The State Board of Law Examiners made a written recommendation to this Court that said John R. Elmborg be disciplined by “Suspension” from the practice of law, as provided by Rule No. 203 (a) (2) (220 Kan. xxviii [Adv. Sheet No. 2]), for an indefinite period, and
Whereas, In accordance with Rule 213 (c) (220 Kan. xxxiii [Adv. Sheet No. 2]), a copy of the report, findings and recommendations of the Board was mailed to respondent on September 8, 1977, along with a citation directing him to file with the Court either a statement that he did not wish to file exceptions, or his exceptions to the report, and
Whereas, Since more than twenty days passed after the citation was mailed, and no response was received, said John R. Elmborg was notified to appear before this Court on November 4, 1977, for the imposition of discipline, pursuant to Rule 213 (d) (220 Kan. xxxiii [Adv. Sheet No. 2]), and
Whereas, On the 4th day of November, 1977, the matter came on for hearing before the Court, the State of Kansas appearing by Philip A. Harley, assistant attorney general, and respondent appearing not, and the Court, after consideration of the record and being fully advised in the premises, finds the recom*14mendation of the State Board of Law Examiners should be accepted.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said John R. Elmborg be and he is hereby disciplined by suspension from the practice of law for an indefinite period, as of the 4th day of November, 1977, and that he pay the costs of the proceeding. It is further ordered that this Order of Suspension be published in the official Kansas Reports.
By Order of the Court, dated this 4th day of November, 1977.